DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to original application filed on 12/19/2019. Claims 1-8 have been examined and are pending in this application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a distribution unit”, “a management unit”, “a mapping unit” and “a processing unit” in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a distribution unit”, “a management unit”, “a mapping unit” and “a processing unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. On page 21, lines 7-26 of the instant filed specification, and referring to FIG. 12 of the drawings, these elements are described as being part of a distribution device. However, it is not clear from the specification and the drawing the associated structure of these elements. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sokolov US 2005/0198464 (“Sokolov”).
As per independent claim 1, Sokolov teaches A kernel stack distribution method (A computer implemented method for allocating memory for use as kernel stack memory is provided, paras 0010-0011), wherein a virtual address space is divided in advance for a thread kernel stack to use (FIG. 2 is a block diagram illustrating the organization of virtual memory space 206 and physical memory space 208 in the system shown in FIG. 1. Virtual memory space 206, for example, 4 GB in the ARM architecture, is subdivided into regions 202, para 0023 and FIG. 2), wherein the distribution method comprises:
Step S1, distributing a contiguous target address space to the thread kernel stack based on the virtual address space when an instruction of creating threads is received (At step 600, a thread is created. As part of the initialization of the thread, a contiguous block of virtual memory 204 is allocated as kernel stack memory for use by the thread, para 0035 and FIG. 6);
Step S2, managing the mapping of the target address space of all the threads by using a bitmap (FIG. 4 is a block diagram of the control block 224 shown in FIG. 2. The allocation of the blocks in the assigned virtual memory region 202 to threads is controlled through a bitmap 250 which is stored in the control block 224, para 0028 and FIG. 4);
Step S3, the target address space (Virtual memory regions 202 is allocated for use as stack memory for working threads, para 0024 and FIG. 2) comprising an exception cache area (Each region 202 includes a control block 224 which is used for storing control data structure for managing the region 202, para 0024 and FIG. 2) and a storage area (The assigned virtual region 202 is logically divided into blocks 204 of the same size, each block 204 in the virtual memory region 202 is available to be allocated to a thread for its stack segment, para 0024 and FIG. 2), the exception cache area being located at a header area of the target address space (Each region 202 includes a control block 224 which is used for storing control data structure for managing the region 202, para 0024 and FIG. 2. According to FIG. 2, control block 224 is located in a header area);
Step S4, distributing a storage page to the kernel stack (At step 600, a thread is created. As part of the initialization of the thread, a contiguous block of virtual memory 204 is allocated as kernel stack memory for use by the thread, para 0035 and FIG. 6), mapping the storage page to the storage area of the target address space (At step 600, a thread is created. As part of the initialization of the thread, a contiguous block of virtual memory 204 is allocated as kernel stack memory for use by the thread, para 0035 and FIG. 6), a stack pointer pointing to the target address space where the storage page of the kernel stack is located when the threads run (A stack pointer keeps track of the last object stored in the stack. A stack pointer is a register that contains the current address of the top element of the stack, para 0029), and a bottom of the target address space to which the storage page is mapped being an address boundary (At step 604, the page (last or first) at the opposite end of the 
Step S5, when the stack pointer of the thread overflows a page boundary in the address, a page-missing exception being generated in hardware (At step 704, if the virtual address is within the guard page 404, then at step 706 instead of mapping the virtual page to a physical page 222, a stack overflow condition is generated by the page fault exception handler, indicating that the stack for the thread has exceeded the 64 K contiguous block allocated for it, para 0041 and FIG. 7), a new storage page being distributed to the kernel stack in a page-missing exception processing program, and the new storage page being mapped to a target address space pointed by the kernel stack (The page fault exception handler checks that the page fault exception was due to the currently executing thread and its stack. If the virtual address that caused the page fault exception is within 4 KB of the virtual address that was last mapped to a physical address, based on the address of the last page mapped for the stack 252 stored in the control block 224, at step 702, the virtual address is related to the stack memory and another physical page 222 is automatically mapped to the next contiguous virtual page in the block 204, para 0040 and FIG. 7).
As per dependent claim 2, Sokolov discloses the method of claim 1. Sokolov teaches wherein in Step S2, managing the mapping of the target address space by using the bitmap comprises: in the bitmap, when a bit value is 0, it indicates a corresponding address space is not in use; when the bit value is 1, it indicates that the corresponding address space is in use, and a linear mapping relationship of the address space is expressed by formula (1): T=A+Nx16KB    (1) wherein T represents an address of the created thread; A represents a start address of the virtual address space; and N represents a position of the bit value corresponding to the thread in the bitmap (A bit is set to “1” (alternatively, it could be set to “0”) in the bitmap 250 to indicate that the block is available. The block allocation routine searches the bitmap 250 for a bit set to “1”, returns the virtual address of the block associated with the bit, and resets the bit to “0” (alternatively, the bit could be set to “1”) indicating that the block is being used. Each bit in the bitmap 250 corresponds to one of the blocks 204 in the region 202, para 0028 and FIG. 4. A typical thread uses 10-20 KB of memory and a 64 KB contiguous block of virtual memory 204 is allocated, para 0035).
As per dependent claim 3, Sokolov discloses the method of claim 1. Sokolov teaches wherein a capacity of the storage area of the target address space, to which the storage page is mapped, is 16KB (A typical thread uses 10-20 KB of memory and a 64 KB contiguous block of virtual memory 204 is allocated, para 0035).
As per claims 5-7, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-3. For processor and memory see FIG. 1 of Sokolov.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sokolov in view of Pizzi US 2004/0172633 (“Pizzi”).
As per dependent claim 4, Sokolov discloses the method of claim 1. Sokolov teaches wherein in Step S5, when the stack pointer of the thread overflows a page boundary in the address, a new storage page is distributed to the kernel stack, and the new storage page is mapped to a target address space pointed by the kernel stack (The page fault exception handler checks that the page fault exception was due to the currently executing thread and its stack. If the virtual address that caused the page fault exception is within 4 KB of the virtual address that was last mapped to a physical address, based on the address of the last page mapped for the stack 252 stored in the control block 224, at step 702, the virtual address is related to the stack memory and another physical page 222 is automatically mapped to the next contiguous virtual page in the block 204, para 0040 and FIG. 7), and Step 5 further comprises:
a new storage page is distributed to the kernel stack, and the new storage page is mapped to a target address space pointed by the kernel stack (The page fault exception handler checks that the page fault exception was due to the currently executing thread and its stack. If the virtual address that caused the page fault exception is within 4 KB of the virtual address that was last mapped to a physical address, based on the address of the last page mapped for the stack 252 stored in the control block 224, at step 702, the virtual address is related to the stack memory and another physical page 222 is automatically mapped to the next contiguous virtual page in the block 204, para 0040 and FIG. 7).
providing a backup memory for storing the stack pointer in the case of the page-missing exception (A “back chain stack pointer” 126 contains the value of the “stack chain pointer” 124 that existed before the “stack chain pointer” 124 was updated with a new value during the process of suspending the current task and starting a new task, para 0024), and providing a temporary memory for storing each processor stack memory required for processing the page-missing exception (As shown in FIG. 2, stack 70 contains portions of memory assigned to three tasks. Two of the tasks, task 100 (T0) and task 110 (T1), are suspended as shown in the FIG. 2, and task 120 (T2) is executing, para 0023);
when the stack pointer of the thread overflow's a page boundary in the address space, a page-missing exception is generated, the stack pointer points to each processor stack memory, and the backup memory stores the stack pointer on the exception scene (When various tasks are created and suspended, a chain is thus formed consisting of the start of the chain defined by the "stack chain pointer" and of the linking back to each successive suspended task using the "back chain pointers". The end of the chain is defined by the "terminating link" when all suspended tasks have been linked. As shown in the drawings, the "stack chain pointer" 124 points to the executing task's "back chain pointer" 126. In turn, "back chain pointer" 126 points to the "back chain pointer" 116 of the previously suspended task T1, and "back chain pointer" 116 further points to a "back chain pointer" 106 of the previously suspended task T0, para 0025 and FIG. 2);
the stack pointer of the backup memory is switched to the kernel stack of a current thread pointed by the target address space, and the stack pointer is made to return to the position pointed by the stack pointer in the case of the page-missing exception (When various tasks are created and suspended, a chain is thus formed consisting of the start of the chain defined by the "stack chain pointer" and of the linking back to each successive suspended task using the "back chain pointers". The end of the chain is defined by the "terminating link" when all suspended tasks have been linked. As shown in the drawings, the "stack chain pointer" 124 points to the executing task's "back chain pointer" 126. In turn, "back chain pointer" 126 points to the "back chain pointer" 116 of the previously suspended task T1, and "back chain pointer" 116 further points to a "back chain pointer" 106 of the previously suspended task T0, para 0025 and FIG. 2).
Given the teaching of Pizzi, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Sokolov with “providing a backup memory for storing the stack pointer in the case of the page-missing exception” and “when the stack pointer of the thread overflow's a page boundary in the address space, a page-missing exception is generated, the stack pointer points to each processor stack memory, and the backup memory stores the stack pointer on the exception scene” and “the stack pointer of the backup memory is switched to the kernel stack of a current thread pointed by the target address space, and the stack pointer is made to return to the position pointed by the stack pointer in the case of the page-missing exception”. The motivation would be that 
As per dependent claim 8, this claim is rejected based on arguments provided above for similar rejected dependent claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655.  The examiner can normally be reached on 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132